551 F.2d 93
CITY OF SHREVEPORT, Plaintiff-Appellant,v.GULF OIL CORPORATION, Defendant-Appellee.
No. 75-3179.
United States Court of Appeals,Fifth Circuit.
April 20, 1977.

Charles C. Grubb, Asst. City Atty., John Gallagher, Shreveport, La., for plaintiff-appellant.
Wm. G. Duck, Houston, Tex., James A. Boone, A. Paul Brandimarte, New Orleans, La., for defendant-appellee.
Before MORGAN and RONEY, Circuit Judges, and KING*, District Judge.
PER CURIAM:


1
Affirmed on the basis of the District Court's opinion, City of Shreveport v. Gulf Oil Corporation, 431 F. Supp. 1 (W.D.La.1975).



*
 District Judge of the Southern District of Florida sitting by designation